Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 12/13/21 was filed after the mailing date of the Notice of Allowance on 12/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1-3,8,10,13-14,19,23-24,29,31,34-35,40 and 44-46 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1, 23 and 44, the prior art of record, specifically Rahman et al (US 20180076871)(see IDS) teaches a method for transmitting channel state information (CSI) (see [0006], a base station (BS) for a channel state information (CSI) feedback in a wireless communication system is provided. The BS comprises a transceiver configured to: transmit, to a user equipment (UE), a CSI feedback configuration information for the CSI feedback including a spatial channel information indicator (SCI) for each subband (SB), wherein the SCI indicator indicates a SCI associated with the downlink (DL) channel matrix;
Also see [0007], a method of a user equipment (UE) for a channel state information (CSI) feedback in a wireless communication system is provided. The method comprises receiving, from a base station (BS), a CSI feedback configuration information for the CSI feedback including a spatial channel information (SCI) indicator for each subband (SB), wherein the SCI indicator indicates a SCI associated with the downlink (DL) channel matrix; determining a CSI matrix H.sub.K,N- - -), 
Also see claim 1, a user equipment (UE) for channel state information (CSI) feedback in a wireless communication system- - -,) comprising:
decomposing, a CSI matrix H to obtain a vector group, wherein the vector group comprises at least two vector matrices  ( [0105 and [0106], the UE receives, from a base station (BS), CSI feedback configuration information used for CSI feedback, the CSI feedback comprises a spatial channel information (SCT) indicator for each subband (SB); a CSI matrix HK,N comprising a dimension KXN is determined on the basis of the CSI feedback configuration information, wherein K indicates the number of the SB, and N
indicates the number of components of the SCI; on the basis of the CSI matrix HK,N, whether the SCI indicator indicates a first set of basis vectors comprising a dimension Kx1, a second set d of basis vectors comprising a dimension Nx1, and a set of d coefficients or not is identified; see [0105],  

    PNG
    media_image1.png
    230
    408
    media_image1.png
    Greyscale

singular value decomposition is performed on the channel matrix HK,N to obtain - - - - wherein U=[u0, ul,..., UK-1] is a left eigenvector matrix (columns are the eigenvectors having a length of K), V=[vO, v1...., vN-1] is a right eigenvector matrix (columns are the eigenvectors having a length of N), and 2=diag([- - - - ]) is a diagonal matrix of a singular value (the left eigenvector matrix and the right eigenvector matrix are two vector matrices);
quantizing element information of at least one vector matrix in the vector group(see [0106],  the UE transforms the explicit CSI matrix HK,N as Rd=HK,NVd, quantizes Rd and Vd by using a codebook); and 
transmitting the quantized element information (see [0106], and then reports the quantized matrix to an eNB). Also see fig.9, Quantize and report step. 
Ponnampalam(US 87612833) teaches a process that is provided for signaling CSI for MIMO pre-coding in OFDM systems. The transmitter receives reduced CSI feedback information, and obtains non-reported channel response matrices effectively.   In fig. 5, step 505 decomposing each channel response matrix into a first CSI component and a second CSI component.  
Mielczarek et al (US 8116391) discloses a new vector quantization algorithm for reducing bit rate used for channel state information feedback in a variety of multiple antenna systems on flat and frequency selective channels.
Wang J. et al ( WO/2007050860)(see IDS) discloses explicit feedback may be yielded by quantizing at least part of an estimate of the forward link channel (e.g., utilizing vector and/or scalar quantization). See figs 2 and 3.
Rahman et al (US2018076871)(see IDS) teaches in fig. 13, a UE is configured to report explicit CSI
However, none of the prior arts cited alone or in combination provides the motivation to teach information, transmitting the quantized element information, wherein quantizing the element information of the at least one vector matrix in the vector group comprises: 
for one of the at least one vector matrix, performing a B-bit quantization on second element information corresponding to each element in the vector matrix based on first element information of the vector matrix to obtain the quantized second element information, 
wherein quantizing the element information of the at least one vector matrix in the vector comprises:
 quantizing the first element information of the vector matrix based on A bits to obtain the quantized first element information as recited in claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 11, 2022